DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 5 have been amended; support for claim 1 is found in original claim 1, support for claim 5 is found in [0051] of the instant specification.
Claims 7-11 have been added, support is found in [0031] for claim 11, [0021] for claim 8, and [0041] and Figure 2 for claims 9-11. No new matter has been added.
Claims 1-11 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection of the previous office action has been withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita).

Regarding claim 1, Kretschmar teaches a solid state battery comprising:
a first electrode piece in which a first electrode active material layer is formed on a first current collector layer (Kretschmar [0047] Figure 5, first electrode layer 402); and
a second electrode in which a second electrode active material layer is formed on a second current collector layer (Kretschmar [0047] Figure 5, second electrode layer 406).
Kretschmar further teaches of a separator separating the first and second electrodes (Kretschmar Figure 5 separator 404). The separator may be a solid electrolyte (Kretschmar [0049]) and the separator is interposed between the first and second electrode while the second electrode and the separator are overlapped (Kretschmar Figure 5). Kretschmar fails to teach wherein the separator is a bag shaped separator wherein the first electrode is accommodated in the bag shaped solid electrolyte layer.

	Narita discloses a power storage device enclosed with a bag shaped separator. Narita teaches of a bag shaped separator wherein one of the positive or negative electrode is incorporated within the bag shaped separated to reduce potential contact between the positive and negative electrodes (Narita [0063] and Figure 2). 

	Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Narita by making the folded separator of Kretschmar into a bag shaped separator wherein the bag shaped solid electrolyte separator houses the first electrode of Kretschmar. The modification of the folded separator into a bag shaped separator would decrease the potential contact between the positive and negative electrodes thus reducing the risk of short circuiting the battery cell.

Regarding claims 2 and 3, modified Kretschmar teaches all of the claim limitations of claim 1. Kretschmar further teaches:
a bellows-folded electrode sheet (Kretschmar Figures 4 and 5),
wherein the electrode sheet includes a first connection portion which is formed by the first current collector layer and extends in a belt shape, a plurality of the first electrode pieces which are connected to a side surface of the first connection portion and are respectively accommodated in the bag-shaped solid electrolyte layer (Kretschmar Figure 5, the collector is considered the connection portion extending from the battery; the separator would be a bag shaped solid electrolyte layer through the modification of claim 1),

    PNG
    media_image1.png
    480
    593
    media_image1.png
    Greyscale

a second connection portion which is formed by the second current collector layer and extends in a belt shape (Kretschmar Figure 6, belt shape), and a plurality of second electrode pieces which are connected to a side surface of the second connection portion (Kretschmar Figure 5, the collector is considered the connection portion extending from the battery; the battery elements would be considered the stacked portions),
wherein the first electrode piece is formed such that the first electrode active material layer is formed on both surfaces of the first current collector layer and the second electrode piece is formed such that the second electrode active material layer is formed on both surfaces of the second current collector layer (Kretschmar [0059-0061] the first and second electrode layers are coated with active material on two sides of the substrate),
and a first region and a second region are alternately formed between the first connection portion and the second connection portion in a longitudinal direction, the first region being formed such that the bag-shaped solid electrolyte layer accommodating the first electrode piece and the second electrode piece are laminated and the second region being formed such that the bag-shaped solid electrolyte layer and the second electrode piece are laminated in a laminating order opposite to that of the first region (Kretschmar Figures 4 and 5; the first and second regions of the first and second layers are alternately stacked and laminated),
and wherein the electrode sheet is folded in a bellows shape so that the first region and the second region are alternately laminated (Kretschmar Figures 4 and 5; alternatively stacked and laminated).

Kretschmar teaches wherein the connection portions are perpendicular to one another (Kretschmar Figures 4-6). Kretschmar fails to teach wherein the first connection portion and the second connection portion are disposed so as to face each other in a plan view, however, a skilled artisan would be able to rearrange the first and second connection portions such that they are disposed so as to face each other in a plane view. This rearrangement would not change how the function of the battery. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 4, modified Kretschmar teaches all of the claim limitations of claim 1. Narita further teaches wherein the bag shaped separator can enclose the positive or negative electrode (Narita [0063]) therefore the first electrode active material layer of Kretschmar can be a positive electrode active material layer in which the bag shaped separator encloses and the second electrode active material layer can be the negative electrode active material layer. Furthermore, Kretschmar teaches of two electrode layers 406 and 402 but does not specify which is a negative electrode and which is a positive electrode, therefore, a skilled artisan would recognize that either the first or second electrode layer can be a positive or negative electrode layer.

Regarding claim 7, modified Kretschmar teaches all the claim limitations of claim 1. Modified Kretschmar teaches a bag shaped solid electrolyte. Kretschmar further teaches wherein the solid electrolyte is made of a suitable solid porous separator material, such as polyolefins that include polyethylenes, polypropylenes, glass fiber filter papers, and ceramic materials (Kretschmar [0049]). Kretschmar further teaches wherein the separator materials are not limited to the above materials (Kretschmar [0049]). Therefore, modified Kretschmar teaches a bag shaped solid electrolyte sheet having a porous base material as claimed.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita) as applied to claim 1 above, or in the alternative Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita) and further in view of Murata (JP 2019046577 A).

Regarding claim 5, modified Kretschmar teaches all of the claim limitations of claim 1. Narita further teaches wherein the bag shape separator can be formed by a solid electrolyte covers both sides of a rectangular shaped electrode (Narita Figure 2), however, fails to teach the bag shaped is bonded along the opposing surfaces of the electrode.
Murata discloses a power storage device having a bag shaped separator formed with heat welding separator members. Murata teaches a method of manufacturing a bag like separator wherein the separator is welded around the edges of the positive electrode (Murata [0046]) and then is cut in accordance with the dimension of the positive electrode to form a bag shaped separator covering the positive electrode while avoiding the positive electrode tab (Murata [0046-0048]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate heat welding around the edges of the positive/negative electrode as taught by Murata such that the bag shaped separator/solid electrolyte is formed and fitted to the dimensions of the positive electrode.
Alternatively, the product-by-limitations of claim 5 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita) as applied to claim 1 above, and further in view of Murata (JP 2019046577 A).

Regarding claim 6, modified Kretschmar teaches the solid state battery of claim 1. Kretschmar teaches a method of manufacturing the solid state battery according to claim 1 comprising:
forming a first sheet including a first connection portion which is formed by a first current collector layer and extends in a belt shape and a plurality of first electrode pieces which are connected to a side surface of the first connection portion, have the first electrode active material layer formed on both surfaces of the first current collector layer, and have a rectangular shape in a plan view (Kretschmar Figure 3 and Figure 6; a first and second electrode sheet is formed with the active material on both surfaces of the current collector [0047]; the connection portion is resulting of the stacking of the battery elements); and
disposing a solid electrolyte layer sheet on both surfaces of the first electrode piece so as to continuously cover a plurality of the first electrode pieces by exposing the first connection portion (Kretschmar Figure 3, [0050] placing a separator layer over a section of the first electrode layer and folding the separator layer to form an opening, this would result in a bag like shaped separator layer; the folding causes extended regions 420 that can read on the connection portions).

Kretschmar fails to teach the method steps of:
bonding the solid electrolyte layer sheet between the adjacent first electrode pieces along an end surface of the first electrode piece in a direction orthogonal to a 10longitudinal direction of the first sheet; and
forming a bag-shaped solid electrolyte layer accommodating each of the plurality of first electrode pieces by cutting the solid electrolyte layer sheet between the adjacent first electrode pieces.

Murata discloses a power storage device having a bag shaped separator formed with heat welding separator members. Murata teaches a method of manufacturing a bag like separator wherein the separator is welded around the edges of the positive electrode (Murata [0046]) and then is cut in accordance with the dimension of the positive electrode to form a bag shaped separator covering the positive electrode while avoiding the positive electrode tab (Murata [0046-0048]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to thermally bond the edges around the electrode and to cut the excess material around each positive electrode as taught by Murata such that the bag shaped separator/solid electrolyte can appropriately be sized to the positive electrode. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita) as applied to claim 1 above, and further in view of Miyake (JP 2015/118788A).

Regarding claim 8, modified Kretschmar teaches all the claim limitations of claim 1. Modified Kretschmar teaches a bag shaped solid electrolyte. Kretschmar further teaches wherein the solid electrolyte is made of a suitable solid porous separator material (Kretschmar [0049Therefore, modified Kretschmar teaches a bag shaped solid electrolyte sheet having a porous base material as claimed. Kretschmar teaches wherein the battery cell may contain a suitable electrolyte but fails to teach a specific electrolyte being used.
Miyake discloses a foldable battery having a bellow structure when the plurality of unit cells are stacked to form a laminate battery. Miyake is analogous with Kretschmar as both references teach stacking of the unit cells wit ha collector having a bellow shape. Miyake teaches of the use of multiple solid electrolytes such as Li2S-P2S5 (Miyake [0041-0042]). The solid electrolyte of Li2S-P2S5 is a sulfide solid electrode. Miyake discloses other examples of possible solid electrolytes that can be used.

Therefore, it would have been obvious to a skilled artisan before the effective filing date to use an electrolyte such as the sulfide solid electrolyte as taught above by Miyake as the solid electrolyte of Kretschmar as Kretschmar fails to teach a specific solid electrolyte being used. The selection of a sulfide solid electrolyte would be obvious in view of the teachings of Kretschmar and Miyake.

Claims 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537 A1-hereinafter Kretschmar) in view of Narita et al. (US 2016/0118637 A1-hereinafter Narita) as applied to claims 2 and 3 above, and further in view of Baba et al. (US 2020/0358133 A1- hereinafter Baba- priority dating back to JP 2018037224A with a priority date of 03/02/2018).

Regarding claims 9-11, modified Kretschmar teaches all the claim limitations of claims 2 and 3. Modified Kretschmar further teaches wherein the first and second electrode pieces have a rectangular shape in a plan view (Kretschmar Figure 1). Modified Kretschmar fails to teach wherein the first and second electrode pieces have a corner portion disposed on the side opposite to the first connection portion/ second connection portion is chamfered as a curved surface.

	Examiner notes that the Applicant has chamfered regions of the electrode connection portions for the purpose of preventing the electrode from being cracked or chipped. Applicant describes this in [0041] of the instant specification. 
	Baba discloses an all solid state battery having a sintered body containing the electrodes. Baba teaches wherein the all solid state battery has a sintered body containing the electrodes and wherein the sintered body is chamfered or rounded for the purpose of suppressing the occurrence of cracks (Baba [0018]). In reference to the chamfered regions, Baba teaches the same technical benefit as the applicant.
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to modify the electrode layers of Kretschmar to include a chamfered part as a curved surface for the technical benefit of preventing cracks in the electrodes as taught by Baba. Baba teaches the same technical benefit as the applicant as having a chamfered region on the electrode prevents cracking. Therefore, a skilled artisan could use this knowledge of having a chamfered region to prevent cracking of the all solid state batteries by modifying regions of the first and second electrode pieces to have a curved surface/chamfered region. The teaching of chamfered regions on the electrode pieces would be obvious in view of the teaching of Baba. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) Narita teaches away from using a bag-shaped separator so a skilled artisan would have no motivation to combine Narita and Kretschmar and if a skilled artisan did combine Narita and Kretschmar the resulting combination would still not read on the claimed subject matter of claim 1. This argument is not persuasive as the combination is to modify the solid electrolyte of Kretschmar into a bag shaped solid electrolyte as the bag shape is taught by Narita. Narita’s bag shaped separator is not being substituted in place of the solid electrolyte of Kretschmar, rather Kretschmar’s solid electrolyte is being modified to have a bag shaped as taught by Narita. Furthermore, Narita clearly envisions a solid electrolyte, but due to an increase in thickness Narita uses a separator impregnated with the ionic liquid (Narita [0048]). Narita clearly still envisioned a solid electrolyte having a bag shape and the combination of Kretschmar and Narita would render claim 1 obvious. The breadth of the independent claim 1 with respect to the solid electrolyte layer is just a bag shaped solid electrolyte that accommodated a first electrode piece.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728